Citation Nr: 1114445	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided pertinent testimony regarding his claim before the undersigned Veterans Law Judge at video conference hearing in February 2011.  A transcript of this hearing is in the claims folder. 

In a letter dated August 2009, the RO contacted the Veteran and noted his representative had discussed the effects of the Veteran's PTSD on his employability.  He was specifically asked if he wished to raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  The RO included a self-addressed envelope to assist the Veteran in his reply.  The Veteran did not reply to this letter.  The Board will interpret this as an indication that the Veteran does not seek TDIU, and this matter will not be further addressed. 


FINDING OF FACT

The Veteran's PTSD is productive of symptoms that include a flattened affect, concentration problems, impairment of immediate memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, sleep difficulties, and intrusive memories that result in occupational and social impairment with reduced reliability and productivity. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and the first three Dingess elements are substantiated.  Further notice in this regard is not required.  Furthermore, the Veteran was provided with VCAA notification in a May 2008 letter that meets the remaining requirements of Dingess and Pelegrini.  This information was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to assist has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a VA examination of his PTSD.  In addition, all identified records that are available have been obtained.  The Veteran's February 2011, testimony is of record.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 50 percent evaluation assigned to his PTSD is no longer adequate.  He states that he is more depressed and isolated than before, and that his disability keeps him from performing at his best at work.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes VA outpatient treatment records dating from March 2007 to May 2008.  These show that the Veteran had begun to experience PTSD symptoms after the 9/11 attacks.  Since then he had re-experienced traumatic events on a daily basis, with intrusive and distressing recollections of the events including images, thoughts, and perceptions.  He was employed in real estate but was having financial difficulties after the downturn in the market.  He had been married for 11 years and had young children.  The Veteran was neatly groomed, cooperative, and well engaged, with no tremors, tics, or abnormal movements.  His speech was eloquent and spontaneous with no pressure, and his thought process was normal.  His symptoms included recurring dreams and nightmares, survival guilt, and worry about the troops that were currently overseas.  He did not have problems falling asleep but had middle and late insomnia.  The Veteran reported mood swings between depression and periods of energy, as well as socialization and irritability.  He denied full blown panic attacks and auditory and visual hallucinations.  The Veteran denied current or recent suicidal ideations, as well as homicidal ideations.  His insight was fair and his judgment was good.  Memory was intact, and orientation was complete.  He continued to drink on a daily basis, but not to drunkenness.  Other symptoms during this period included irritability, residual hyperarousal, outbursts of anger, and exaggerated startle response.  The diagnoses included PTSD.  The Veteran's scores on the Global Assessment of Functioning (GAF) scale during this period were consistently 50, with the exception of a single score of 52.  

The Veteran was afforded a VA examination of his PTSD in June 2008.  The claims folder was reviewed by the examiner, and the Veteran's previous statements and his VA treatment records were discussed in some detail.  The examiner noted that the Veteran was appropriately dressed, and that his hygiene was very good.  His psychomotor activity was somewhat fidgety and agitated.  His speech was generally within normal limits, his affect was eythymic and restricted, and his mood was described as depressed, irritable, and anxious.  His affect also showed full range.  He was able to maintain eye contact and establish an excellent rapport.  The Veteran was open and cooperative and answered all questions.  He had been married to his second wife for 13 years, and described their relationship as good but affected by increased stress.  He had been working as a realtor since 2002.  Prior to that he had worked in high tech business as both a technician and then as a manager.  The Veteran described his business as horrible due to the decline in the real estate market.  He was working full time, and often worked ten hours a day for six days a week.  Sometimes he worked 75 to 80 hours a week.  He described being irritable at work, and he would lose his temper at either work or at home once a month.  

The Veteran endorsed having intrusive recollections of his traumatic military events, as well as dreams and nightmares of them a few times a week.  Other cues would result in anger and physical responses such as sweating and an increase in his heart rate.  He endorsed avoiding thoughts and feelings associated with his traumatic military events, a fear of loud noises, and loss of interest in activities he used to enjoy, feeling emotionally distant, and being unable to have pleasant feelings.  The Veteran had hyperarousal and difficulty sleeping, although he averaged about six hours a night.  He also reported difficulty in concentrating, especially at work.  The Veteran reported recurrent and distressing memories, thoughts, dreams and associated symptoms.  He endorsed feeling depressed with loss of energy.  He had experienced thoughts of ending it all but would not due to his family.  He denied thoughts of hurting others.  The Veteran reported anxiety over a number of things in his life, such as finances.  He had one or two drinks per night but had not used drugs since the 1990s.  

On mental status examination, the Veteran was oriented times three.  He was alert but his attention was somewhat impaired.  There was some evidence of impaired concentration.  His remote memory was intact but his immediate memory was slightly impaired.  He was not tangential or circumstantial, and his thought content was appropriate.  The Veteran was not obsessional or delusional.  There was no evidence of ideas of reference, hallucinations, delusions, or panic attacks.  There was evidence of PTSD symptoms, excessive worry, depressed mood and anhedonia.  A risk assessment revealed the past suicidal ideation, but he denied any current suicidal ideations and past and present homicidal ideation.  There was no evidence of impaired impulse control, and insight and judgment were intact.  However, there was some current alcohol abuse.  The diagnoses were PTSD, a depressive disorder not otherwise specified, and generalized anxiety disorder.  The examiner opined that the depressive disorder and generalized anxiety disorder were both due to the PTSD.  The Veteran reported that his medications did not provide any relief from his symptoms.  He was becoming frustrated with the lack of treatment response from either counseling or medication.  Therefore, the examiner believed that the Veteran's psychiatric symptoms had increased in severity.  His score on the GAF was 50.  The examiner stated that this represented a moderately severe degree of impairment in occupational, social, and interpersonal functioning.  

VA treatment records dating from May 2008 to January 2009 show that the Veteran continued to receive treatment on a regular basis.  His symptoms continued much as before.  The GAF scores during this period were a 50 in May 2008, and 52 on examination between May 2008 and January 2009.  January 2009 records show that he was less preoccupied with memories and intrusive thoughts from service.  He was sleeping better and continued to work as a realtor.  He admitted to mood swings but denied full blown panic attacks, hallucinations, paranoid ideations, and delusions.  He did not have any current or recent suicidal intentions or plans, and denied homicidal intentions and plans.  The diagnoses included PTSD delayed onset with residual hyperarousal reexperiencing, and avoidance; adjustment disorder with depression and anxiety; and alcohol abuse in partial remission.  The GAF score was 55.  

In a September 2009 letter, the Veteran's VA readjustment counseling therapist notes that the Veteran has been undergoing PTSD treatment since 2002.  He continued to have the symptoms of chronic PTSD, including nightmares, flashbacks, paranoid obsessions, daily panic attacks, intrusive thoughts of what happened to him in Vietnam, a sense of a foreshortened future, and a restricted range of affect.  The Veteran was also irritable and hypervigilant, with explosive anger and exaggerated startled response.  There were no delusions or hallucinations.  He reported transient suicidal ideations but no history of a plan.  There was little interest in activities he had previously enjoyed.  The therapist opined that the Veteran should receive a 70 percent evaluation.  

At the May 2011 hearing, the Veteran testified that he continued to work as a realtor.  He noted that he sometimes loses his temper.  The Veteran reported having dreams and sleep difficulties.  He said that he drank, but not heavily.  He had recently begun to reconnect with his friends from Vietnam.  He did not go out often but would take his wife out on occasion.  The Veteran said that he had been tried on several medications but as they did not seem to help he discontinued them.  He said that about 10 or 12 days a month his PTSD symptoms would be so bad that he would not go in to work, although he might work for a few hours from home.  The Veteran said that the symptom that bothered him the most was depression.  See Transcript.  

After careful review of the Veteran's contentions and the findings reported in his medical records, the Board is unable to find a basis for an evaluation in excess of 50 percent.  Although the Veteran reports having had suicidal ideations in the past, his current examinations and treatment records state that he does not have current suicidal ideations or homicidal ideations.  The September 2009 therapist says the Veteran has paranoid obsessions without describing these obsessions, but all other medical records state that he does not have any such obsessional rituals.  His speech is consistently described as normal.  Although the September 2009 therapist states that the Veteran has daily panic attacks, all other records show that he denies panic attacks, and none were reported at the May 2011 hearing.  The Veteran reported at the hearing that his worst symptom is depression, but the evidence does not show that it is of such severity that if affects the Veteran's ability to function independently or appropriately.  The Veteran reports losing his temper but this has not led to violence.  He does not have spatial disorientation or neglect of personal appearance and hygiene.  Although the Veteran's symptoms clearly make it more difficult for him to handle the stress caused by the downturn in the real estate market, he continues to be able to work on a full time basis.  Finally, while the Veteran has difficulty in dealing with others, he has effective relationships with his family and still has some friends.  Even if the paranoid obsessions and daily panic attacks that are noted only in the September 2009 letter and nowhere else are included with the Veteran's symptomatology, he still displays few of the criteria required for 70 percent.  

In contrast, the Veteran has consistently displayed symptoms that include a flattened affect, concentration problems, impairment of immediate memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are consistent with the criteria for the current 50 percent evaluation.  

The Veteran's GAF scores during this period have ranged from a low of 50 to a high of 55, with 52 being the score that is most frequently assigned.  

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2010).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although the Veteran had some GAF scores of 50 between May 2007 and May 2008, he has not had a score that low since May 2008.  The Board notes that the score of 50 is at the very top of the range signifying serious symptoms, but that the Veteran has not displayed symptoms such as suicidal ideations, severe obsessional rituals, or an inability to keep a job during this period.  The June 2008 VA examiner states that the Veteran's GAF score of 52 represented moderately severe symptoms.  The Board agrees that this is an accurate assessment of the Veteran's symptomatology, and finds that it corresponds to the 50 percent evaluation currently assigned.  When symptoms recorded in the medical records and the GAF scores are considered as a whole, they more nearly resemble the criteria for the current 50 percent evaluation, and entitlement to an increased rating is not warranted.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  There is no objective evidence that the Veteran's service connected PTSD presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran was not hospitalized for PTSD during this period, and while he sometimes feels the need to work at home he continues to be employed on a full time basis.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


